Case: 19-40352      Document: 00515369525         Page: 1    Date Filed: 04/02/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 19-40352                               April 2, 2020
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SANDRA KARYME RAMIREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:18-CR-583-1


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Pursuant to a plea agreement, Sandra Karyme Ramirez pleaded guilty
to importing 500 grams or more of a substance containing a detectable amount
of cocaine and was sentenced to 57 months of imprisonment. On appeal, she
avers that she entered into an oral cooperation agreement with the
Government during a post-arrest interview and contends that the district court
committed error under U.S.S.G. § 1B1.8(a) when it used admissions she made


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40352    Document: 00515369525     Page: 2   Date Filed: 04/02/2020


                                 No. 19-40352

during that interview to determine her guidelines sentence range. She also
argues that the district court erred when it denied her request for a mitigating
role adjustment under U.S.S.G. § 3B1.2.
      It is not entirely clear whether our review of Ramirez’s § 1B1.8(a)
argument is de novo or for clear error. Compare United States v. Charon, 442
F.3d 881, 889 (5th Cir. 2006), with United States v. Gibson, 48 F.3d 876, 878
(5th Cir. 1995). Nevertheless, Ramirez’s argument fails even under de novo
review. See United States v. Rodriguez, 602 F.3d 346, 361 (5th Cir. 2010)
(declining to decide standard of review and applying more lenient standard).
      Section 1B1.8(a) prohibits the district from using information to
determine a defendant’s sentencing guideline range when the subject
information arises from an agreement wherein, inter alia, “the government
agrees that self-incriminating information provided pursuant to the agreement
will not be used against the defendant.” In this case, the express terms of the
written and executed plea agreement, which do not include any provisions
regarding cooperation, appear to negate any argument that a binding and
enforceable cooperation agreement was formed during Ramirez’s post-arrest
interview.   See Charon, 442 F.3d at 890 n.8.       Moreover, even assuming
arguendo that the Government requested and Ramirez agreed to cooperate,
there is no evidence that the Government agreed that any “self-incriminating
information” Ramirez provided would “not be used” against her. § 1B1.8(a);
see Charon, 442 F.3d at 890. Accordingly, the district court did not commit
error in finding that § 1B1.8(a) was inapplicable and that it could use
information Ramirez provided in her post-arrest interview to determine her
guidelines range.




                                       2
    Case: 19-40352   Document: 00515369525     Page: 3   Date Filed: 04/02/2020


                                No. 19-40352

     As to her second argument, Ramirez has not shown that the district court
committed clear error in denying her a mitigating role adjustment under
§ 3B1.2. See United States v. Gomez-Valle, 828 F.3d 324, 327 (5th Cir. 2016).
     AFFIRMED.




                                      3